DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5-6, 8-20, and 22-26 are pending and subject to this Office Action.

Response to Arguments
Applicant's arguments (see Remarks filed on 02/21/2022) and the declaration by co-inventor, Klaus Wanninger (submitted on 02/21/2022; hereinafter “Declaration”) have been fully considered but they are not persuasive. It is noted that the Remarks and the Declaration contain essentially the same arguments. Claim 1 requires that the process gas comprises “0 ppm to 120 ppm” carbon monoxide (CO) and that the process gas is contacted with the catalyst composition at a gas hourly space velocity (GHSV) within a range of “7,500 h-1 to 30,000 h-1.” Overall, Applicant’s arguments are directed to contend that the use of the catalyst of Szesni at simultaneously low carbon monoxide concentrations (0-120 ppm CO) and high space velocities would not have been obvious over the teachings of Szesni et al. (US Pub. 2013/0102819 Al; hereinafter “Szesni”), Nawaz et al. (US Pub. 2016/0214913 A1; hereinafter “Nawaz”), and Molinier et al. (US Pub. 2005/0113613 A1; hereinafter “Molinier”).
On pages 8-10, Applicant argues that “Applicant’s previous arguments demonstrate patentability.” Applicant states that Applicant previously demonstrated/argued:
While Szesni is silent regarding the effect of carbon monoxide on the selective hydrogenation of acetylene in an ethylene-containing feed, the person of ordinary skill in the art would have recognized that carbon monoxide serves an important protective function in acetylene hydrogenation processes, especially in the context of high space velocities.  
Conventional industrial scale processes are typically performed at 150-200 ppm carbon monoxide during steady-state operation to provide sufficient carbon monoxide to prevent undue adsorption of ethylene onto the catalyst 
The present inventors have determined that the claimed catalyst can be used in conditions previously unused in industrial processes -- simultaneous low-CO and high-space velocity as claimed.” Applicant contends that “[t]he data in the specification demonstrates safe operation at such conditions without undue risk of thermal runaway [and that] the stability to runaway of the catalyst used in the claimed process at low CO concentrations and high space velocities demonstrated by the data would not have been expected by the person of ordinary skill in the art.”
Were the person of ordinary skill in the art to operate at a CO concentration toward the bottom end of Nawaz’s range, they would have used a relative low space velocity, and vice versa. 
With respect to (i), the examiner acknowledges that Szesni is silent on the effect of CO on the selective hydrogenation of acetylene in an ethylene-containing feed, but agrees with Applicant that one skilled in the art would have recognized that CO serves an important protective function in acetylene hydrogenation processes as it is known to be adsorbed onto the active sites (e.g. palladium) of the catalyst, reducing its activity (avoiding excessive activity), as evidenced by Nawaz ([0057]).
With respect to (ii), this is a conclusory statement without factual support.  Nawaz expressly states that typical reaction conditions for a front-end configuration include carbon monoxide concentration ranging from 50-5000 ppm ([0066]). Therefore, even if it is known to operate a selective hydrogenation in conventional industrial scale processes at 150-200 ppm, this does not necessarily exclude CO ranges outside 150-200 ppm, especially when Szesni discloses successful operation of selective hydrogenation at a CO concentration of 200 pm.
In response to (iii)-(iv), Applicant appears to argue that one skilled in the art would have not chosen process conditions including a combination of a CO concentration of 0-120 and a GHSV of 7,500-30,000 h-1 in conventional selective hydrogenation processes. However, these arguments do not demonstrate patentability or overcome the pending rejection, because they  do not take into consideration the teachings of Szesni. Szesni teaches a process for selectively hydrogenating acetylene an ethylene-containing stream using a catalyst containing an ionic liquid, which is the same catalyst as the claimed catalyst, operating at reaction conditions that are fairly close to the claimed ranges, such as a CO concentration of 200 and a GHSV of 7,000 h-1 (see Szesni, [0082]). While the above arguments may support why one skilled in the art would not have selected the claimed CO and GHSV ranges in a conventional selective hydrogenation process, they are not persuasive as to why an ordinarily skilled engineer operating the Szesni process, in view of Nawaz and Molinier, would not choose the claimed CO and GHSV conditions when (i) Szesni provides an example which is operated at CO and GHSV conditions that are fairly close to the claimed ranges, (ii) Szesni suggests that its catalyst has better thermal stability (having a wider “operation window”) compared to conventional catalysts containing no ionic liquid ([0001]; see Examples 4, 6, and 8), and (iii) the claimed CO and GHSV ranges fall under the typical conditions for selective hydrogenation in a front-end configuration, as suggested by Nawaz ([0066]) and Molinier ([0054]).

On pages 11-13, Applicant argues that the effect of low CO concentrations would not have been predictable based on Szesni. Applicant argues:
Szesni does not suggest how the stability of its ionic liquid-bearing catalysts is affected by CO concentration, and does not suggest that its ionic liquid-bearing catalysts are much more stable at low CO concentrations than conventional palladium shell catalysts. 
While Szesni notes the improved selectivity and operation window of the catalysts used in the claimed processes, the person of ordinary skill in the art would not have expected that the catalyst can be used at such low CO concentrations in commercially-viable processes, especially with combination with such high space velocities in commercially-viable processes.
The data provided in Szesni is for a single CO concentration -- 200 ppm, which is conventional for commercial scale front-end hydrogenation, but how the presence of the ionic liquid modifies the interaction of CO with the catalyst would not have been clear to a person of ordinary skill in the art based on Szesni. 
The ability to operate stably at low CO concentrations, especially at higher space velocities, would not have been predictable based on Szesni alone, and there was no guidance in Szesni or in the other references as to how to optimize conditions for hydrogenation at different CO concentrations.
In response, it is acknowledged that (a) Szesni does not suggest how the stability of its ionic liquid-bearing catalysts is affected by CO concentration, (b) Szesni does not provide specific guidance as to how to optimize conditions for hydrogenation at different CO concentrations, and (c) Szesni discloses a single CO concentration of 200 ppm. However, these do not refute the examiner’s position that one skilled in the art would have conducted an optimization via routine experimentation and achieved the claimed ranges. It should be noted that Szesni is directed to a method of selective hydrogenation of acetylene in “front-end” mixed feed streams in the presence of an ionic liquid-containing catalyst (Abstract; cl. 17), and that said example disclosing the carbon monoxide content of 200 ppm is just one embodiment which is intended to exemplify the use of the ionic liquid-containing catalyst using a feed composition designed to simulate a front-end mixed feed stream ([0082]). Therefore, the CO content of 200 ppm in said example is exemplary, and the workable CO contents in the process gas for the Szesni process should include those that are typically present in “front-end” feed streams to acetylene hydrogenation processes. In this regard, it is known in the art, as evidenced by Nawaz ([0066]), that feed streams to the selective hydrogenation in “a front-end configuration” may contain carbon monoxide in an amount ranging from about 50 ppm to 5,000 ppm. Since Szesni involves selective hydrogenation of acetylene in front-end mixed olefin feed streams (Abstract; cl. 17), one of ordinary skill in the art would interpret Szesni as encompassing, as a suitable feed material, feed streams having typical front-end feed compositions, including a carbon monoxide concentration ranging from about 50 ppm to 5,000 ppm. Therefore, Szesni, as evidenced by Nawaz, is considered to suggest that the workable CO concentrations in its process gas include 50-5000 ppm. The claimed carbon monoxide concentration range of 0 ppm to 120 ppm overlaps a range of 50-5000 ppm, and is considered prima facie obvious. 
With respect to the claimed GHSV range, since the example ([0082]) in Szesni disclosing the GHSV of 7000 h-1 is just one embodiment intended to exemplify the process of Szesni, one skilled in the art would understand that said GHSV of 7000 h-1 is exemplary and the process can be operated at a broader range of GHSV. Therefore, one of ordinary skill in the art would have been reasonably motivated to identify a broader range of effective operating GHSV conditions by routine experimentation based on the teachings of Szesni and the conventional GHSV conditions known in the art. It is noted that one of ordinary skill in the art understands that carbon monoxide and GHSV are result-effective-variables that may affect each other, because carbon monoxide serves as a reaction modifier that prevents undesirable hydrogenation of ethylene (see Nawaz, [0057]), and GHSV directly relates to process capacity. With regard to the conventional GHSV conditions, Molinier, which discloses a process for hydrogenation of alkynes, such as acetylene, in the presence of catalyst that may comprise 0.01-20 wt% palladium and a porous support ([0032], [0038]-[0039], [0048]), teaches that, in the case of a front-end selective hydrogenation reactor, the GHSV may range from about 5000 to about 20000 ([0054], [0056]). Molinier notes that the operating parameters of an alkyne selective hydrogenation processes are not narrowly critical and can be controlled in view of a number of interrelated factors including, but not necessarily limited to, the chemical composition of the feedstock, the control systems, and design of a particular plant ([0054]). It is also noted that Szesni teaches that its ionic liquid catalyst is characterized by higher run-away temperature and, thus, thermal stability, compared to conventional catalysts that do not contain ionic liquid ([0019], [0082]). Therefore, one of ordinary skill in the art would reasonably recognize that the ionic liquid catalyst, compared to conventional catalysts, is more thermally stable such that it can withstand relatively severe conditions, e.g. higher reaction rate due to high space velocities. Thus, one having ordinary skill in the art would take into consideration, among others, the content of carbon monoxide, and the thermal stability of the ionic liquid-containing catalyst in the process of optimizing GHSV conditions. Therefore, it would have been obvious for one skilled in the art to optimize, via routine experimentation, the GHSV of the Szesni process, based on the teachings of Szesni and Molinier, and arrive at the claimed limitation of “7,500 h-1 to 30,000 h-1” in the case of a process gas containing 0-120 ppm CO. As a result, the claimed ranges are considered prima facie obvious, absent evidence of an unexpected results of the claimed ranges, compared to the conditions disclosed by Szesni (200 ppm and 7,000 h-1).

On pages 13-27, Applicant argues that the Office’s arguments do not overcome the evidence presented. Overall, Applicant appears to contend that the claimed CO and GHSV ranges would not have been obtained via routine optimization, because Szesni does not suggest how the stability of its ionic liquid-bearing catalysts is affected by CO concentration and does not suggest that its ionic liquid-bearing catalysts are much more stable at low CO concentrations than conventional palladium shell catalysts. Applicant argues:
Nawaz suggests that input streams typically have a range of CO concentrations in the range of 50-5000 ppm, and the person of ordinary skill in the art would have appreciated that this entire range is not generally reasonably for steady-state operation of a front-end hydrogenation process in an ethylene production, as high concentrations of carbon monoxide inhibit the catalysts used to make polyethylene.
Even if is reasonable based on Nawaz that Szesni’s catalysts could be used with feeds having CO concentrations throughout the claimed range, this does not mean that the person of ordinary skill in the art would have expected to be able to achieve stable operation at any desired CO concentration together with any desired space velocity.
The present inventors have shown that ionic liquid-bearing palladium catalysts are much more stable at lower CO concentrations and higher space velocities than are conventional palladium catalysts. Specifically, “Example 3 provides data for operation at 60 ppm, demonstrating that the ionic-liquid bearing catalyst A 1 is much less prone to runaway at low CO concentrations 120 ppm or below than comparative catalyst C without the ionic liquid. Example 5 demonstrates operation at high space velocities - 28000 h-1; while this is at 200 ppm CO, it demonstrates that the claimed catalysts are stable even at high space velocities.”
With respect to (ix), Applicant’s suggestion that the person of ordinary skill in the art would have appreciated that this entire range is not generally reasonably for steady-state operation of a front-end hydrogenation process in an ethylene production is a conclusory statement without factual support, because Nawaz expressly states that typical reaction conditions for a front-end configuration include carbon monoxide concentration ranging from 50-5000 ppm ([0066]). Furthermore, one would have used the conditions disclosed in Szesni as a starting point, i.e., 200 ppm CO. It is acknowledged that a range of 50-5000 ppm, as disclosed by Nawaz, is relatively a broad range. However, considering the proximity of the upper limit of the claimed CO range, i.e., 120 ppm, to the CO concentration of 200 ppm in Szesni, the optimization for determinizing workable CO concentrations for the catalyst of Szesni would have led one skilled in the art to a CO concentration of 120 ppm or lower without undue experimentation.   
With respect to (x), it is acknowledged that nonobviousness of a narrow range can be supported by evidence based on unexpected results. However, a CO concentration range of 50-5000 ppm and a GHSV range of 7,500-30,000 h-1, as suggested by Nawaz and Molinier, respectively, are considered art-recognized conditions for front-end configuration selective hydrogenation, and the lower limit of the claimed GHSV range is 7,500, which is relatively close to a GHSV of 7,000 in the Szesni’s example. Based on these factors, it is the examiner’s position that the claimed ranges would have been obtained via routine experimentation in the process of determining/optimizing workable CO and GHSV conditions for the Szesni process. Applicant concedes that Szesni’s 200 ppm/7000 h-1 example conditions are merely the conditions at which the Example processes were performed, and that Szesni is not limited as to conditions under which its claimed catalyst can be used. In the process of determining or optimizing workable conditions for the Szesni catalysts, one skilled in the art would have considered art-recognized conditions, such as CO concentrations of Nawaz and GHSV of Molinier, and also the disclosed examples of Szesni. While Nawaz and Molinier suggest broader ranges of CO (50-5000 ppm) and GHSV (7,500-30,000 h-1), the examiner’s position is that a change from 200 ppm/7,000 h-1 to 120 ppm/7,500 h-1 would have fallen within routine experimentation. 
With respect to (xi), the examiner maintains the position that the alleged unexpected results in Examples 3 and 5 of the instant specification only demonstrate the improved results from using an ionic liquid-bearing catalysts compared to conventional catalyst containing no ionic liquid, and that they do not necessarily rebut the suggested modification of Szesni to include a CO concentration of 120 ppm and a GHSV of 7,500 h-1 via routine experimentation.

Claim Objections
Claim 25 is objected to because of the following informalities.
Claim 25: The limitation “25 wt.% to 80 ppm” should read “25 ppm to 80 ppm.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Szesni (US 2013/0102819 A1, cited in IDS dated 01/15/2020), in view of Molinier (US Pub. 2005/0113613 A1), as evidenced by Nawaz (US 2016/0214913 A1).
Regarding claim 1, Szesni discloses a process for selectively hydrogenating acetylene, the process comprising contacting a catalyst composition with a process gas comprising 47 mol% ethylene, 0.35 mol% (3500 ppm) acetylene, and 15 mol% hydrogen ([0082]). The disclosed ethylene, acetylene, and hydrogen contents read on the claimed limitations of at least 10 mol% ethylene, at least about 1 ppm (by mole) acetylene, and at least 5 mol% hydrogen. Case law holds that “[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” See MPEP 2131.03 I. 
With respect to the claimed catalyst composition, Szesni discloses that Sample A1 catalyst contains alumina, 0.017 wt% Pd, and 0.5 wt% ionic liquid ([0050]-[0051]). Therefore, it is reasonably expected that the catalyst of Sample A1 comprises about 99.5 wt% alumina (support), which falls under the claimed range of “90 wt.% to 99.9 wt.%.” Szesni further discloses that the catalyst composition contains 10-1000 ppm (0.001 wt% - 0.1 wt%) palladium ([0020]). The claimed limitation of at least 0.02 wt% palladium overlaps the palladium content range taught by Szesni and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05. Szesni also discloses that the catalyst has 0.1-10 wt% ionic liquid (cl. 10). 
Szesni discloses an example where a process gas containing 0.35 mol% acetylene is subjected to the selective hydrogenation and the acetylene concentration at reactor outlet reaches <25 ppm (<0.0025 mol%) ([0082]). This reasonably suggests that about 0.7% (0.0025 / 0.35) of the acetylene in the process gas is unconverted, or about 99.3% of the acetylene in the process gas is converted (hydrogenated). Szesni further discloses examples where the amount of ethane produced is less than 1 mol% (e.g. A1, A2, A5, A6, A7, etc.) ([0082]; see Table titled “Test Results of Samples A, A1 to A22, B1 to B6, and Comparative Samples C and c1 to C2” on pg. 7). Therefore, the claimed limitations that at least 90% of the acetylene in the process gas being hydrogenated and no more than 1 mol.% of a total of acetylene and ethylene in the process gas being converted to ethane are considered taught by Szensni.
While Szesni provides an example in which a process gas containing 200 ppm carbon monoxide (CO) is subjected to the selective hydrogenation ([0082]), the reference does not explicitly teach that the process gas can also contain “0 ppm to 120 ppm carbon monoxide.”  
However, it should be noted that Szesni is directed to a method of selective hydrogenation of acetylene in “front-end” mixed feed streams in the presence of an ionic liquid-containing catalyst (Abstract; cl. 17), and that said example disclosing the carbon monoxide content of 200 ppm is just one embodiment which is intended to exemplify the use of the ionic liquid-containing catalyst using a feed composition designed to simulate a front-end mixed feed stream ([0082]). Therefore, the CO content of 200 ppm in said example is exemplary, and the workable CO contents in the process gas for the Szesni process should include those that are typically present in “front-end” feed streams to acetylene hydrogenation processes. In this regard, it is known in the art, as evidenced by Nawaz ([0066]), that feed streams to the selective hydrogenation in “a front-end configuration” may contain carbon monoxide in an amount ranging from about 50 ppm to 5,000 ppm (although the basis of “ppm” is not provided in Nawaz, it is interpreted to be based on mole since the concentrations of other components present in the feedstream are disclosed in mol%). Nawaz notes that carbon monoxide forms from an inverse water-gas shift reaction in cracking furnaces, and as such, the concentrations of carbon monoxide can vary ([0066]). Since “front-end” streams in the context of acetylene hydrogenation refer to C2- streams that have not been treated to remove C1- components, such as hydrogen, methane, and carbon monoxide (see Nawaz, [0066], [0094]), front-end streams are expected to contain carbon monoxide so formed. Since Szesni involves selective hydrogenation of acetylene in front-end mixed olefin feed streams (Abstract; cl. 17), one of ordinary skill in the art would reasonably interpret Szesni as encompassing, as a suitable feed material, feed streams having typical front-end feed compositions, including a carbon monoxide concentration ranging from about 50 ppm to 5,000 ppm. Therefore, Szesni, as evidenced by Nawaz, is considered to suggest that the workable CO concentrations in its process gas include 50-5000 ppm. The claimed carbon monoxide concentration range of 0 ppm to 120 ppm overlaps a range of 50-5000 ppm, and is considered prima facie obvious. 
While Szesni provides an example in which a selective hydrogenation is operated at a gas hourly space velocity (GHSV) of 7000 h-1 ([0082]), the reference does not explicitly teach that the workable GHSV conditions also include the claimed range of “7,500 h-1 to 30,000 h-1,” especially when the CO amount is 0-120 ppm.  
However, since the example ([0082]) disclosing the GHSV of 7000 h-1 is just one embodiment intended to exemplify the process of Szesni, one skilled in the art would understand that said GHSV of 7000 h-1 is exemplary and the process can be operated at a broader range of GHSV. Therefore, one of ordinary skill in the art would have been reasonably motivated to identify a broader range of effective operating GHSV conditions by routine experimentation based on the teachings of Szesni and the conventional GHSV conditions known in the art. It is noted that one of ordinary skill in the art understands that carbon monoxide and GHSV are result-effective-variables that may affect each other, because carbon monoxide serves as a reaction modifier that prevents undesirable hydrogenation of ethylene (see Nawaz, [0057]), and GHSV directly relates to process capacity. With regard to the conventional GHSV conditions, Molinier, which discloses a process for hydrogenation of alkynes, such as acetylene, in the presence of catalyst that may comprise 0.01-20 wt% palladium and a porous support ([0032], [0038]-[0039], [0048]), teaches that, in the case of a front-end selective hydrogenation reactor, the GHSV may range from about 5000 to about 20000 ([0054], [0056]). Molinier notes that the operating parameters of an alkyne selective hydrogenation processes are not narrowly critical and can be controlled in view of a number of interrelated factors including, but not necessarily limited to, the chemical composition of the feedstock, the control systems, and design of a particular plant ([0054]). It is also noted that Szesni teaches that its ionic liquid catalyst is characterized by higher run-away temperature and, thus, thermal stability, compared to conventional catalysts that do not contain ionic liquid ([0019], [0082]). Therefore, one of ordinary skill in the art would reasonably recognize that the ionic liquid catalyst, compared to conventional catalysts, is more thermally stable such that it can withstand relatively severe conditions, e.g. higher reaction rate due to high space velocities. Thus, one having ordinary skill in the art would take into consideration, among others, the content of carbon monoxide, and the thermal stability of the ionic liquid-containing catalyst in the process of optimizing GHSV conditions.
Therefore, before the effective filing date of the instant invention, it would have been obvious for one skilled in the art to optimize, via routine experimentation, the GHSV of the Szesni process, based on the teachings of Szesni and Molinier, and arrive at the claimed limitation of “7,500 h-1 to 30,000 h-1” in the case of a process gas containing 0-120 ppm CO. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II A. The burden is upon the Applicant to demonstrate that the claimed GHSV range is critical and has unexpected results, which would not have been obtained by routine experimentation.

Regarding claim 3, as discussed above (see rejection of claim 1), it would have been obvious for one skilled in the art to optimize, via routine experimentation, the GHSV of the Szesni process, based on the teachings of Szesni and Molinier, and arrive at the claimed limitations of “10,000 h-1 to 30,000 h-1.” It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II A. The burden is upon the Applicant to demonstrate that the claimed GHSV range is critical and has unexpected results, which would not have been obtained by routine experimentation.

Regarding claims 5-6, Szesni discloses an example where the selective hydrogenation is conducted at a temperature from 45ºC to 125 ºC ([0082]). The claimed temperature ranges of 20-140 ºC (claim 5) and 40-100 ºC (claim 6) overlap the range taught by Szesni, and are considered prima facie obvious.

Regarding claim 8, as discussed above (see rejection of claim 1), Szesni involves selective hydrogenation of acetylene in front-end mixed olefin feed streams (Abstract; cl. 17) and, thus, one of ordinary skill in the art would reasonably interpret Szesni as encompassing, as a suitable feed material, feed streams having known front-end feed compositions, including a carbon monoxide concentration ranging from about 50 ppm to 5,000 ppm, as evidenced by Nawaz ([0066]). Therefore, Szesni, as evidenced by Nawaz, is considered to suggest that the workable CO concentrations in the process gas include 50-5000 ppm (see Szesni, Abstract; cl. 17; see also Nawaz, [0066]). The claimed carbon monoxide concentration ranges of “0 ppm to 90 ppm” overlaps a range of 50-5000 ppm, and is considered prima facie obvious.

Regarding claim 9, Szesni discloses an example where a process gas containing 0.35 mol% acetylene is subjected to the selective hydrogenation and the acetylene concentration at reactor outlet reaches <25 ppm (<0.0025 mol%) ([0082]). This reasonably suggests that about 0.7% (0.0025 / 0.35) of the acetylene in the process gas is unconverted, or about 99.3% of the acetylene in the process gas is converted (hydrogenated). A 99.3% hydrogenation falls within the claimed range of “at least 95%,” thereby rendering it obvious.

Regarding claim 10, Szesni discloses examples where the amount of ethane produced is no more than 0.5 mol% (e.g. A1, A5, A6, and A10) ([0082]; see Table titled “Test Results of Samples A, A1 to A22, B1 to B6, and Comparative Samples C and c1 to C2” on pg. 7). 

Regarding claim 11, Szesni discloses an example wherein the process gas comprises 47 mol% ethylene ([0082]), which reads on the claimed limitation of ethylene in an amount of at least 20 mol%. 

Regarding claim 12, Szesni discloses an example wherein the process gas comprises 0.35 mol% acetylene (3500 ppm) ([0082]), which reads on the claimed limitation of acetylene in an amount of at least 500 ppm.

Regarding claim 13, Szesni discloses an example wherein the process gas comprises 15 mol% hydrogen ([0082]), which reads on the claimed limitation of hydrogen in an amount in a range of 5 mol% to 35 mol%.

Regarding claim 14, Szesni discloses an example wherein the process gas contains 0.35 mol% acetylene, 15 mol% hydrogen, 0.02 mol% CO, 47 mol% ethylene, and balance nitrogen ([0082]). Therefore, the process gas in the example is considered to contain none (0%) of carbon-containing components other than C1-3 components, which meets the claimed limitation that the process contains “no more than 5 mol.%” of carbon-containing components other than C1 components, C2 components and C3 components.

Regarding claim 15, Szesni discloses that the catalyst comprises a porous support such as alumina, silica, titania, or a mixture thereof ([0021]). Szesni discloses that Sample A1 catalyst contains alumina, 0.017 wt% Pd, and 0.5 wt% ionic liquid ([0050]-[0051]). Therefore, it is reasonably expected that the catalyst of Sample A1 comprises about 99.5 wt% alumina (support).

Regarding claim 16, Szesni discloses that the palladium content in the catalyst is between 10 and 1000 ppm, i.e., 0.001 wt% - 0.1 wt% ([0020]). The claimed range of at least 0.05 wt% overlaps the corresponding range taught by Szesni and is considered prima facie obvious. 

Regarding claim 17, Szesni discloses that the catalyst may contain 0.1-10 wt% ionic liquid (cl. 10). The claimed range of “0.1 wt% to 2 wt%” falls within a range of 0.1-10 wt%, and is considered prima facie obvious. 

Regarding claim 18, Szesni discloses that the ionic liquid in the catalyst comprises one or more selected from the group consisting of 1-butyl-3-methylimidazolium triflate, 1-ethyl-3-methylpyridinium ethylsulfate, 1-butyl-1-methylpyrrolidinium triflate, 1-butyl-2,3-dimethylimidazolium triflate, 1-butyl-3-methylimidazolium tricyanomethane, 1-butyl-3-methylimidazolium methylsulfate, 1-butyl-3-methylimidazolium octylsulfate, 1-butyl-3-methylimidazolium tetrafluoroborate, 1-ethyl-3-methylimidazolium ethylsulfate, 1-ethyl-3-methylimidazolium methylphosphonate, 1-ethyl-3-methylimidazolium triflate, 1-butyl-1-methylpyrrolidinium bis(trifluoromethylsulfonyl)imide, 1-butyl-1-methylpyrrolidinium tetracyanoborate, 1-butyl-1-methylpyrrolidinium tris(pentafluoroethyl)trifluorophosphate, 1-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, 1-butyl-3-methylimidazolium tricyanomethane, 1-ethyl-3-methylpyridinium bis(trifluoromethylsulfonyl)imide, 1-ethyl-3-methylimidazolium tetracyanoborate, 1-ethyl-3-methylimidazolium tris(pentafluoroethyl)trifluorophosphate, 1-methyl-3-octylimidazolium triflate, ethyldimethyl-(2-methoxyethyl)ammonium tris(pentafluoroethyl)trifluorophosphate, tributylmethylammonium dicyanamide, tricyclohexyltetradecylphosphonium tris(pentafluoroethyl)trifluorophosphate, 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, and mixtures thereof ([0042]; cl. 18).

Regarding claim 19, Szesni discloses the catalyst contains 10-1000 ppm (0.001 wt% - 0.1 wt%) palladium and 0.1-10 wt% ionic liquid ([0020]; cl. 10). The claimed limitations of “0.02 wt.% to 0.5 wt%” palladium and “0.1 wt% to 2 wt%” of one or more ionic liquids overlap or fall within the corresponding ranges taught by Szesni and are considered prima facie obvious. Although Szesni does not explicitly disclose that the support content in the catalyst is between 90 wt% and 99.9 wt%, the reference provides examples (e.g. A1), where the support content is about 99.5 wt%, as discussed above (see rejection of claim 1) ([0050]-[0051]).

Regarding claim 20, Szesni discloses that the catalyst composition has a BET surface area of ≤9 m2/g and a pore volume of 0.005-0.07 ml/g ([0022]-[0023]). The claimed ranges of “no more than 10 m2/g” BET surface area and “at least 0.05 mL/g” pore volume overlap the corresponding ranges taught by Szesni and are considered prima facie obvious.

Regarding claims 22-24, as discussed above (see rejection of claim 1), Szesni involves selective hydrogenation of acetylene in front-end mixed olefin feed streams (Abstract; cl. 17) and, thus, one of ordinary skill in the art would reasonably interpret Szesni as encompassing, as a suitable feed material, feed streams having known front-end feed compositions, including a carbon monoxide concentration ranging from about 50 ppm to 5,000 ppm, as evidenced by Nawaz ([0066]). Therefore, Szesni, as evidenced by Nawaz, is considered to suggest that the workable CO concentrations in the process gas include 50-5000 ppm (see Szesni, Abstract; cl. 17; see also Nawaz, [0066]). The claimed carbon monoxide concentration ranges of “50 to 100 ppm” (claim 22), “25-80 ppm” (claim 23), “25-90 ppm” fall within a range of 50-5000 ppm, and are considered prima facie obvious.

Regarding claim 25, Szesni discloses a process for selectively hydrogenating acetylene, the process comprising contacting a catalyst composition with a process gas comprising 47 mol% ethylene, 0.35 mol% (3500 ppm) acetylene, and 15 mol% hydrogen ([0082]). The disclosed ethylene, acetylene, and hydrogen contents read on the claimed limitations of at least 10 mol% ethylene, at least about 1 ppm (by mole) acetylene, and at least 5 mol% hydrogen. Szesni discloses an example where the selective hydrogenation is conducted at a temperature from 45ºC to 125 ºC ([0082]). The claimed temperature range of 20-140ºC overlaps the range taught by Szesni, and is considered prima facie obvious.
With respect to the claimed catalyst composition, Szesni discloses that Sample A1 catalyst contains alumina, 0.017 wt% Pd, and 0.5 wt% ionic liquid ([0050]-[0051]). Therefore, it is reasonably expected that the catalyst of Sample A1 comprises about 99.5 wt% alumina (support), which falls under the claimed range of “90 wt.% to 99.9 wt.%.” Szesni further discloses that the catalyst composition contains 10-1000 ppm (0.001 wt% - 0.1 wt%) palladium ([0020]). The claimed limitation of at least 0.02 wt% palladium overlaps the palladium content range taught by Szesni and is considered prima facie obvious. Szesni also discloses that the catalyst has 0.1-10 wt% ionic liquid (cl. 10), which renders obvious the claimed range of “0.1 wt.% to 2 wt.%” of the ionic liquid. 
Szesni discloses an example where a process gas containing 0.35 mol% acetylene is subjected to the selective hydrogenation and the acetylene concentration at reactor outlet reaches <25 ppm (<0.0025 mol%) ([0082]). This reasonably suggests that about 0.7% (0.0025 / 0.35) of the acetylene in the process gas is unconverted, or about 99.3% of the acetylene in the process gas is converted (hydrogenated). Szesni further discloses examples where the amount of ethane produced is less than 1 mol% (e.g. A1, A2, A5, A6, A7, etc.) ([0082]; see Table titled “Test Results of Samples A, A1 to A22, B1 to B6, and Comparative Samples C and c1 to C2” on pg. 7). Therefore, the claimed limitations that at least 90% of the acetylene in the process gas being hydrogenated and no more than 1 mol.% of a total of acetylene and ethylene in the process gas being converted to ethane are considered taught by Szensni. Furthermore, the process gas in the example contains 0.35 mol% acetylene, 15 mol% hydrogen, 0.02 mol% CO, 47 mol% ethylene, and balance nitrogen ([0082]). Therefore, the process gas in the example is considered to contain none (0%) of carbon-containing components other than C1-3 components, which meets the claimed limitation that the process contains “no more than 5 mol.%” of carbon-containing components other than C1 components, C2 components and C3 components.
While Szesni provides an example in which a process gas containing 200 ppm carbon monoxide (CO) is subjected to the selective hydrogenation ([0082]), the reference does not explicitly teach that the process gas can also contain “25-90 ppm” of carbon monoxide.  
However, it should be noted that Szesni is directed to a method of selective hydrogenation of acetylene in “front-end” mixed feed streams in the presence of an ionic liquid-containing catalyst (Abstract; cl. 17), and that said example disclosing the carbon monoxide content of 200 ppm is just one embodiment which is intended to exemplify the use of the ionic liquid-containing catalyst using a feed composition designed to simulate a front-end mixed feed stream ([0082]). Therefore, the CO content of 200 ppm in said example is exemplary, and the workable CO contents in the process gas for the Szesni process should include those that are typically present in “front-end” feed streams to acetylene hydrogenation processes. In this regard, it is known in the art, as evidenced by Nawaz ([0066]), that feed streams to the selective hydrogenation in “a front-end configuration” may contain carbon monoxide in an amount ranging from about 50 ppm to 5,000 ppm (although the basis of “ppm” is not provided in Nawaz, it is interpreted to be based on mole since the concentrations of other components present in the feedstream are disclosed in mol%). Nawaz notes that carbon monoxide forms from an inverse water-gas shift reaction in cracking furnaces, and as such, the concentrations of carbon monoxide can vary ([0066]). Since “front-end” streams in the context of acetylene hydrogenation refer to C2- streams that have not been treated to remove C1- components, such as hydrogen, methane, and carbon monoxide (see Nawaz, [0066], [0094]), front-end streams are expected to contain carbon monoxide so formed. Since Szesni involves selective hydrogenation of acetylene in front-end mixed olefin feed streams (Abstract; cl. 17), one of ordinary skill in the art would reasonably interpret Szesni as encompassing, as a suitable feed material, feed streams having typical front-end feed compositions, including a carbon monoxide concentration ranging from about 50 ppm to 5,000 ppm. Therefore, Szesni, as evidenced by Nawaz, is considered to suggest that the workable CO concentrations in its process gas include 50-5000 ppm. The claimed carbon monoxide concentration range of 25-90 ppm overlaps a range of 50-5000 ppm, and is considered prima facie obvious. 

Regarding claim 26, Szesni involves selective hydrogenation of acetylene in front-end mixed olefin feed streams (Abstract; cl. 17)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rejection 1
Claims 1, 3, 5-6, 8-20, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16, and 19 of U.S. Patent No. 11,059,762 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been obvious over the reference claims. In particular, claim 1 is rendered obvious by claims 1, 12, 13, 15, and 19 of the reference claims. Claim 1 of the patent ‘762 discloses a method for conducting a selective hydrogenation of acetylene in a process gas comprising at least 10 mol% ethylene, at least 1 ppm acetylene, and at least 5 mol% hydrogen, in the presence of a catalyst comprising an ionic liquid (claim 1), wherein the catalyst comprises a porous support in an amount within a range of 90-99.9 wt%, palladium in an amount within a range of at least 0.02 wt%, and one or more ionic liquid in a combined amount up to 10 wt% (claim 12), wherein the process gas comprises 0-190 ppm CO and the selective hydrogenation is conducted at a GHSV within a range of 2,000-40,000 h-1 (claim 13), and wherein at least 90% of the acetylene present in the process gas is hydrogenated; and no more than 1 mol. % of the total acetylene and ethylene present in the process gas is converted to ethane (claim 15 and 19). It is noted that the CO concentration of 0-120 ppm and the GHSV of 7,500-30,000 h-1, recited in claim 1 of the instant application, fall within 0-190 ppm CO and 2,000-40,000 h-1, recited in claim 13 of the patent ‘762, and are considered obvious.  Furthermore, claims 3, 5-6, 8-20, and 22-26 of the instant application would have been obvious by one or more of the references claims 1, 3-16, and 19 of the patent ‘762. 

Rejection 2
Claims 1, 3, 5-6, 8-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-20, 22, and 24-25 of copending Application No. 16/660,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated or rendered obvious by the reference claims. In particular, claim 1 in the instant application and clam 1 of the reference application both disclose a method for selectively hydrogenating acetylene in a process gas comprising at least 10 mol% ethylene, at least about 1 ppm by mole acetylene, and at least 5 mol% hydrogen with a catalyst composition comprising a porous support in an amount within a range of 90-99.9 wt%, palladium in an amount within a arrange of at least 0.02 wt%, and one or more ionic liquids in a combined amount up to 10 wt%. Claim 1 of the instant application differs from claim 1 of the reference application in that the former discloses 0-120 ppm carbon monoxide in the process gas and a GHSV range of 7,500-30,000 h-1, as opposed to 10-100 ppm carbon monoxide and a GHSV range of 7,500-30,000 h-1 disclosed in the latter claim. However, the CO and GHSV ranges in claim 1 of the instant application encompass the corresponding ranges disclosed by claim 1 of the reference application, and are considered anticipated or obvious by the reference claims.  Furthermore, claims 3, 5-6, 8-20, and 22-26 in the instant application are anticipated or would have been obvious by one or more of the references claims 1-3, 7-20, 22, and 24-25 of the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772 

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772